  Case 4:19-cr-10017-KMM Document 78 Entered on FLSD Docket 06/05/2020 Page 1 of 7



                                 U NITED STATES D ISTRICT C OURT
                                         SO UTHERN DISTRICT O F FLORIDA
                                               KEY W EST DIVISION

 UN ITED STATES OF AM ERICA                                         j    JUDGM ENT IN A CRIM INAL CASE
                                                                    j
 V.                                                                 5
                                                                    j    CaseNumber:4:19-CR-10017(s)-KMM (1)
 D ONALD H O W AR D CON KR IG H T                                   j    USM Number:19474-104
                                                                    j
                                                                    j    CouncilforDefendant:StewartGlennAbrams
                                                                    j    CouncilforUnitedStates:LindseyLazopoulosFriedman

TH E DEFENDAN T:
 E
 ZI pleadedguiltytocountts)
    pleadedguiltytocountts)beforeaU.S.M agistrate
      Jud e,which wasacce ted b thecourt.
 E1 pleadednolocontendereto countts)whichwas
      acce ted b thecourt                                                                                              .
      wasfoundgkliltloncountts)1s,2s,3s,and4softhe
      Su ersedin Indlctmentaftera lea ofnot uilt

Thedefendantisadjudicatedguiltyoftheseoffenses:
 Title & Section /Nature ofOffense                                                         OffenseEnded            Count
 l8:1956-4999.Fconspiracy To CommitM oney Laundering                                       l1/30/2019              ls
 l8:l956-4999.Fm0ney Laundering                                                            l1/30/2019              2s
 18:1957-4999.F F18:1957-4999.FM oney Laundering                                           11/30/2019              3s
 18:1957-4999.F F12:1957-4999.FM oney Laundering                                           11/30/2019              4s


Thedefendantissentencedasprovidedinpages2through7ofthisjudgment.ThesentenceisimposedpursuanttotheSentencing
Reform Actof 1984.

 EEI Thedefendanthasbeen foundnotguiltyoncountts)
Any rem aining Counts aredism issed.

        ltisordered thatthe defendantmustnotify the United Statesattorney forthisdistrictwithin 30 daysofany changeofname,
residence,ormailingaddressuntila11fines,restitution,costs,andspecialassessmentsimposedbythisjudgmentarefullypaid.lf
ordered to pay restitution,the defendantm ustnotify the courtand United Statesattorney ofm aterialchangesin economlc
circumstances.

                                                             June4.2020
                                                             DateofImposition ofJudgment



                                                                    .     *

                                                              ignature ofJudge

                                                             K.M ICHAEL M O ORE
                                                             CHIEF UNITED STATES DISTRICT JUDGE
                                                             Name andTitle ofJudge

                                                             June5.2020
                                                             Date
  Case 4:19-cr-10017-KMM Document 78 Entered on FLSD Docket 06/05/2020 Page 2 of 7


 A0 2458 (Rev.FLSD 2/20)JudgmentinaCriminalCase                                                       Judgment- Page2of7

DEFENDANT:              DONALD HOW ARD CONKRIGHT
CASE NUMBER:            4:19-CR-10017-KMM (1)
                                                IM PRISO N M EN T
Thedefendantishereby com mitted to the custody ofthe United StatesBureau ofPrisonsto be imprisoned foratotalterm of:

71 m onthsasto Count1s;71m onthsasto Count2s;71 m onthsasto Count3s;71m onths asto Count4s. Term sto rlln
concurrent.

 (
 ZI ThecourtmakesthefollowingrecommendationstotheBureauofPrisons:
        Designation to FCIM iam ior Colem an.


 (
 Zl ThedefendantisremandedtothecustodyoftheUnitedStatesMarshal.
 E1 ThedefendantshallsurrendertotheUnitedStatesM arshalforthisdistrict:

              at                                    a.m .           p.m .   On

         Z    asnotifiedbytheUnited StatesMarshal.
      The defendantshallsurrenderforsel
                                      w iceofsentenceattheinstitution designated by theBureau ofPrisons:

         Z     before2p.m.on
         Z     asnotitled bytheUnited StatesM arshal.
         Z     asnotified bytheProbationorPretrialServicesOffice.

                                                       RETUR N
Ihaveexecutedthisjudgmentasfollows:

        Defendantdelivered on                               to


at                 '                .withacertifiedcopyofthisjudgment.


                                                                                 LJNITED STATES M ARSHAL

                                                                                           By
                                                                             DEPUTY UNITED STATES M ARSHAL
  Case 4:19-cr-10017-KMM Document 78 Entered on FLSD Docket 06/05/2020 Page 3 of 7


A0 2458 (Rev.FLSD 2/20)JudgmentinaCriminalCase                                                     Judgment- Page3 of7

DEFENDANT:             DONALD HOW ARD CONKRIGHT
CASE NUM BER:          4:19.CR.10017.KM M(1)
                                          SU PERV ISED R ELEA SE
Uponreleasefrom imprisonment,thedefendantshallbeonsupervisedreleaseforaterm of:three(3)yearsastoeach ofCounts1s,
2s,3s,and 4s,term sto run concurrent.


                                        M A ND A TOR Y C ON D ITIO N S
     You m ustnotcom mitanotherfederal,stateorlocalcrime.
     You mustnotunlawfully possessacontrolied substance.
     You mustrefrain from any unlawfuluseofacontrolled substance.You mustsubmitto onedrug testwithin 15 daysofrelease
     from im prisonm entand atleasttwo periodicdrug teststhereafter,asdetermined by the court.
         IZI Theabovedrugtestingconditionissuspended,basedonthecourt'sdeterminationthatyou posealow riskoffuture
              substanceabuse.LcheckIfapplicablej
         Youmustmakerestitutioninaccordancewith 18U.S.C.jj3663and 3663A oranyotherstatuteauthorizingasentence
         ofrestitution.(checkfapplicable)
     E) YoumustcooperateinthecollectionofDNA asdirectedbytheprobationofficer.(checkfapplicable)
     ((j YoumustcomplywiththerequirementsoftheSexOffenderRegistrationandNotificationAct(34U.S.C.j20901,et
         seq.)asdirectedbytheprobationofficer,theBureauofPrisons,orany statesexoffenderregistrationagency inwhich
         youreside,work,areastudent,orwereconvictedofaqualifyingoffense.(checkfapplicable)
         Youmustparticipateinanapprovedprogram fordomesticviolence.(checkfapplicablej
          You mustcomply with the standard conditionsthathavebeen adoptedby thiscourtaswellaswith any additional
 conditionson the attached page.
  Case 4:19-cr-10017-KMM Document 78 Entered on FLSD Docket 06/05/2020 Page 4 of 7


 AO 2458(Rev.FLSD 2/20)JudgmentinaCriminalCase                                                              Judgment- Page4 of7

DEFENDANT:               DONALD HOW ARD CONKRIGHT
CASE NUM BER:            4:19-CR-10017-KM M(1)
                             STA N DA R D CO N DITION S O F SUPER V ISION

A spartofyoursupervised release,you mustcom ply with thefollowing standard conditionsofsupervision.These conditionsare
imposed becausethey establish thebasic expectationsforyourbehaviorwhileon supcrvision and identify them inimum toolsneeded
by probation officersto keep inform ed,reportto the courtabout,and bring aboutim provem entsin yourconductand condition.

1.Youmustreporttotheprobationofficeinthefederaljudicialdistrictwhereyouareauthorizedtoresidewithin72hoursofyour
releasefrom im prisonm ent,unlessthe probation officerinstructsyou toreportto a differentprobation office orwithin a differenttim e
fram e.
2.Afterinitially reporting to the probation office,you willreceiveinstructionsfrom thecourtortheprobation officerabouthow and
when you m ustreportto the probation officer,and you mustreportto the probation officerasinstructed.
3.Youmustnotknowingl
                   y leavethefederaljudicialdistrictwhereyouareauthorizedtoresidewithoutfirstgettingpermissionfrom
thecourtorthe probation offker.
4.You mustanswertruthfully the questionsasked by yourprobation officer.
5.You mustliveata placeapproved by theprobation officer.Ifyou planto changewhereyou liveoranything aboutyourliving
arrangements(suchasthepeopleyoulivewith),youmustnotifytheprobationofficeratleast10daysbeforethechange.Ifnotifying
theprobation officerin advance isnotpossibledueto unanticipated circum stances,you mustnotify the probation officerwithin 72
hoursofbecom ing aw areofachangeorexpected change.
6.Youm ustallow theprobation'oftlcertovisityouatanytim eatyourhomeorelsewhere,andyoumustpermittheprobationofficer
to take any item sprohibited by the conditionsofyoursupervision thathe orsheobservesin plain view.
7.Youmustwork fulltime(atleast30hoursperweek)atalawfultypeofemployment,unlesstheprobationofficerexcusesyou from
doing so.lfyou do nothave full-tim eem ploymentyou m usttry to find full-tim e employment,unlesstheprobation officerexcuses
youfrom doing so.Ifyouplantochangewhereyouworkoranythingaboutyourwork(suchasyourpositionoryourjob
responsibilities),youmustnotifytheprobationofficeratleast10daysbeforethechange.Ifnotifyingtheprobationofsceratleast10
daysin advance isnotpossible dueto unanticipated circum stances,you mustnotify the probation officerwithin 72 hoursof
becom ing aware ofachange orexpected change.
8.You m ustnotcom municate orinteractwith som eone you know isengaged in criminalactivity.lfyou know someonehasbeen
convicted ofafelony,you m ustnotknowingly com municate orinteractw ith thatperson withoutfirstgetting theperm ission ofthe
probation officer.
9.Ifyou arearrested orquestioned by alaw enforcementofficer,you mustnotify the probation officerwithin 72 hours.
 10.Youmustnotown,possess,orhaveaccesstoafirearm,ammunition,destructivedevice,ordangerousweapon(i.e.,anythingthat
wasdesigned,orwasmodifiedfor,thespecificpurposeofcausingbodilyinjuryordeathtoanotherpersonsuchasnunchakusor
tasers).
l1.Youmustnotactormakeany agreem entw ith a1aw enforcem entagency toactàsaconfidentialhumansourceorinformant
w ithoutfirstgetting the permission ofthe court. .                                                        '
12.Iftheprobationofficerdeterminesthatyouposearisktoanotherperson(includinganorganization),theprobationofficermay
requireyou to notify the person aboutthe risk and you mustcom ply with thatinstruction.The probation officerm ay contactthe
person and confirm thatyou have notificd theperson abouttherisk.
13.You m ustfollow the instructionsoftheprobation oftlcerrelated to theconditionsofsupelvision.

U .S.Probation O ffice U se O nly
A U.S.probation officerhasinstructed me on the conditionsspecified by thecourtand hasprovided me with awritten copy ofthis
judgmentcontainingtheseconditions.Iundcrstandadditionalinformationregarding theseconditionsisavailablcat
www.tlso.uscourts.cov.

 Defendant'sSignature                                                                        Date
  Case 4:19-cr-10017-KMM Document 78 Entered on FLSD Docket 06/05/2020 Page 5 of 7


 AO 2458 (Rev.FLSD 2/20)JudgmentinaCriminalCase                                        Judgment--Page5of7

DEFENDANT:             DONALD HOW ARD CONKY GHT
CASE NUMBER:           4:19-CR-10017-KMM (1)
                            SPECIA L C O ND ITIO N S O F SU PERV ISIO N

FinancialDisclosureR equirem ent:The defendantshallprovidecom plete accessto financialinform ation,
including disclosure ofal1business and personalfinances,to theU .S.Probation O fficer.

No New DebtRestriction:Thedefendantshallnotapply for,solicitorincurany furtherdebt,included butnot
lim ited to loans,lines ofcreditorcreditcard charges,eitheras a principalorcosigner,as an individualor
through any corporate entity,withoutfirstobtaining perm ission from the United StatesProbation Officer.
Perm issible Search:The defendantshallsubm itto a search ofhis/herperson orproperty conducted in a
reasonable m annerand ata reasonable tim e by theU .S.Probation Officerk
U npaid R estitution,Fines,orSpecialAssessm ents:Ifthe defendanthas any unpaid am ountofrestitution,
fines,orspecialassessm ents,the defendantshallnotify the probation officerofany m aterialchange in the
defendant's econom ic circum stancesthatm ightaffectthe defendantisability to pay.
  Case 4:19-cr-10017-KMM Document 78 Entered on FLSD Docket 06/05/2020 Page 6 of 7


A0 2458 (Rev.FLSD 2/20)JudgmentinaCriminalCase                                                           Judgment--Page6 of7

DEFENDANT:               DONALD HOW ARD CONKRIGHT
CASE NUMBER:             4:19-CR-10017-KMM (1)
                                  C RIM INA L M O N ETAR Y PENA LTIES
        Thedefendantmust a thetotalcrim inalm oneta enaltiesundertheschedule of a m ents a e.
                     Assessm ent            Restitution         Fine     AVAA Assessm ent* JVTA Assessm ent**
 TOTALS                     $400,00          $1,995,715.52             $.00

      Thedeterminationofrestitutionisdeferreduntil         AnAmendedludgmentinaCriminalCase(AO245C)willbeentered
      aftersuch determ ination.
 9 Thedefendantmustmakerestitution (including communityrestitution)tothefollowingpayeesintheamountlistedbelow.
                Victim listtobejrovidedbyProbation.
        Ifthedefendantmakesapartialpayment,eachpayeeshallreceiveanapproximatel
                                                                             y proportionedpayment.However,pursuantto 18U.S.C.
        j3664(1),a11nonfederalvictimsmustbepaidbeforetheUnitedStatesispaid.


 ((() Restitution amountorderedpursuanttopleaagreement$                  .
 EEI Thedefendantmustpayinterestonrestitutionandafineofmorethan$2,500,unlesstherestitution orfineispaidinfullbefore
      thefifteenthdayafterthedateofthejudgment,pursuantto 18U.S.C.j3612(9.A11ofthepaymentoptionsonthescheduleof
      paymentspagemaybesubjecttopenaltiesfordelinquencyanddefault,pursuantto 18U.S.C.j3612(g).
 EZI Thecourtdeterminedthatthedefendantdoesnothavetheabilitytopayinterestand itisorderedthat:
      IZI theinterestrequirementiswaivedforthe EEI fine                        ZI restitution
      (Z) theinterestrequirementforthe             EEI fine                    E(J restitution ismodifiedasfollows:
Restitution with Imprisonment-Itisfurtherorderedthatthedefendantshallpay restitution in theam ountof$1,995,715.52.During
theperiodofincarceration,paymentshallbemadeasfollows:(1)ifthedefendantearnswagesinaFederalPrisonIndustries
(UNICOR)job,thenthedefendantmustpay50% ofwagesearnedtowardthefinancialobligationsimposedbythisJudgmentina
CriminalCase;(2)ifthedefendantdoesnotworkina'UNlcoRjob,thenthedefendantmustpay aminimum of$25.00perquarter
toward thefinancialobligationsimposed in thisorder.Upon release ofincarceration,the defendantshallpay restitution atthe rateof
10% ofmonthly grossearnings,untilsuchtimeasthecourtmay alterthatpaymentscheduleintheinterestsofjustice.TheU.S.
Burçau ofPrisons,U.S.Probation Office and U.S.Attorney'sOfticeshallm onitorthe paym entofrestitution and reportto thecourt
any materialchangein the defendant's ability topay.These paym entsdo notprecludethegovernm entfrom using otherassetsor
incom eofthedefendantto satisfy therestitution obligations.

*Amy,Vick'y,andAndyChildPornographyVictim AssistanceActof20l2,18U.S.C.j2259.
##JusticeforVictimsofTraffickingActof2015,18U.S.C.j3014.
##*FindingsforthetotalamountoflossesarerequiredunderChapters109A,110,110A,ant
                                                                            i113A ofTitle18foroffensescommittedonoraher
September13,1994,butbeforeApril23,1996.
  Case 4:19-cr-10017-KMM Document 78 Entered on FLSD Docket 06/05/2020 Page 7 of 7


 AO 2458(Rev.FLSD 2/20)JudgmentinaCriminalCase                                                                Judgment--Page7of7

DEFENDANT:                DONALD HOW ARD CONKRIGHT
CASE NUM BER:             4:19-CR-10017-KMM (1)
                                           SCH ED ULE O F PAY M EN TS
Having assessed the defendant'sability to pay,paym entofthe totalcriminalmonetaly penaltiesisdueasfollows:

 A     I
       ZI Lump sum paymentsof$400.00dueimmediately,balancedue
Itisordered thatthe Defendantshallpay to theUnited Statesa specialassessm entof$400.00 forCounts 1s,2s,3sand 4s9
which shallbe dueim m ediately. Said specialassessm entshallbe paid to theClerk,U.S.DistrictCourt.Paym entisto be
addressed to:

        U.S.CLERK 'S OFFICE
        ATTN:FINANCIAL SECTION
        400 NORTH M IAM IAVENUE,ROOM 8N09
        M IAM I,FLORIDA 33128-7716

Unlessthecourthasexpresslyorderedotherwise,ifthisjudgmentimposesimprisonment,paymentofcriminalmonetarypenaltiesis
dueduring imprisonment. Allcrim inalmonetary penalties,exceptthose paym entsm adethrough theFederalBureau ofPrisons'
Inmate FinancialResponsibility Program ,are madeto the clerk ofthecourt.

Thedefendantshallreceive crçditfora11paym entspreviously m adetoward any criminalmonetary penaltiesimposed.
 E1 Jointand Several
       SeeaboveforDefendantandCo-DefendantNamesandCaseNumbers(i
                                                              nclttdingdepndantnumber),TotalAmount,Jointand
       SeveralAmount,and corresponding payee,ifappropriate.

 Z1 Thedefendantshallforfeitthedefendant'sinterestinthefollowingpropertytotheUnitedStates:
 (
       FO RFEITURE ofthe defendant'sright,title and interestin certain property ishereby ordered consistentwith the plea
       agreem ent. TheUnited Statesshallsubm ita proposed O rderofForfeiturewithin three daysofthis proceeding.

Paymentqshallbeappliedinthefollowingorder:(1)assessment(2)restitutionprincipal,(3)restitutioninterest,(4)AVAA assessment(5)
fineprincipal,(6)fineinterest,(7)communityrestitution,(8)JVTA assessmenta(9)penalties,and(10)costs,includingcostofprosecution
and courtcosts.
